Exhibit 10.1
Confidential Treatment Requested
PUBLIC HEALTH SERVICE
SIXTH AMENDMENT TO L-354-1998/0
This is the sixth amendment (“Sixth Amendment”) of the agreement by and between
the National Institutes of Health (“NIH”) or the Food and Drug Administration
(“FDA”), hereinafter singly or collectively referred to as agencies of the
United States Public Health Service (“PHS”) within the Department of Health and
Human Services (“HHS”), and Zonagen, Inc. having an effective date of
April 16,1999, and having NIH Reference Number L-354-1998/0 (“Agreement”). This
Sixth Amendment, having NIH Reference Number L-354-1998/6, is made between the
PHS through the Office of Technology Transfer, NIH, having an address at 6011
Executive Boulevard, Suite 325, Rockville, Maryland 20852-3804, U.S.A., and
Repros Therapeutics, Inc., having an office at 2408 Timberloch Place, Suite B-7,
The Woodlands, Texas 77280 (“Licensee”). This Sixth Amendment includes, in
addition to the amendments made below, 1) a Signature Page and 2) Attachment 1
(Royalty Payment Information).
WHEREAS, PHS and Licensee desire that the Agreement be amended a sixth time as
set forth below in order to change its Appendix B-Licensed Fields-of-Use and
Licensed Territory, Appendix C—Royalties, and Appendix E-Benchmarks and
Performance.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, PHS and Licensee, intending to be bound, hereby mutually agree to the
following:

1)   Replace Appendix B in the Agreement, as amended, with Appendix B as
follows:

Licensed Fields-of-Use: Treatment of human endocrinologic pathologies or
conditions in steroid-sensitive tissues, including cancers related to the human
reproductive system.
Licensed Territory: Worldwide.

2)   Replace Appendix C, I.) (ii) c through g with the following:

  c.   [**] within thirty(30) days of filing the first New Drug Application for
a Licensed Product with the United States FDA.     d.   [**] within
thirty(30) days of filing the first new drug application for a Licensed Product
with the appropriate agency or regulatory body of any European country.     e.  
[**] within thirty(30) days of filing the first new drug application for a
Licensed Product with the appropriate Agency or regulatory body in Japan.     f.
  [**] within thirty (30) days of receipt of the first marketing approval for a
Licensed Product from the United States FDA.     g.   [**] within thirty
(30) days of receipt of the first marketing approval for a Licensed Product from
the appropriate agency or regulatory body of any European country.     h.   [**]
within thirty (30) days of receipt of the first marketing approval for a
Licensed Product from the appropriate agency or regulatory body in Japan.

         
A-285-2009
      CONFIDENTIAL
Sixth Amendment of L-354-1998/0
  Final REPROS THERAPEUTICS, INC.   July 7, 2009
Model 09-2006 (updated 3-2009)
  Page 1 of 5   L-354-1998/6

 
Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended, and Rule 406 under the Securities Act of 1933, as amended.
These omitted portions have been marked with “**” and have been filed separately
with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



SIXTH AMENDMENT TO L-354-1998/0

3)   Replace Appendix E in the Agreement, as amended, with Appendix E as
follows:

Licensee agrees to the following Benchmarks for the purpose of measuring its
performance under this Agreement. Licensee shall notify PHS in writing within
thirty (30) days of achieving all such Benchmarks. They are as follows:

                          Benchmark   Date   1.    
Obtain financing, upfront licensing consideration, or any combination thereof
(all of which are subject to section 1(vi) of Appendix C of this Agreement) of
no less than a combined total of Six Million Dollars ($6,000,000)
    9/30/2009     2.    
File NDA in U.S. for first indication
    06/30/2011     3.    
File for approval of Licensed Product in Europe for first indication
    [**]     4.    
File for approval of Licensed Product in Japan for first indication
    [**]     5.    
Initiate Phase III clinical trial in U.S. for second indication
  Completed   6.    
Initiate Phase III clinical trial in Europe for second indication
    [**]     7.    
Initiate Phase III clinical trial in Japan for second indication
    [**]     8.    
File NDA in U.S. for second indication
    [**]     9.    
File for approval of Licensed Product in Europe for second indication
    [**]     10.    
File for approval of Licensed Product in Japan for second indication
    [**]  

4)   Within thirty (30) days of the execution of this Sixth Amendment, Licensee
shall pay PHS an amendment issue royalty in the sum of One Hundred Thousand US
Dollars ($100,000), to be sent to the address specified in Attachment 1.   5)  
In the event any provision(s) of the Agreement is/are inconsistent with
Attachment 1, such provision(s) is/are hereby amended to the extent required to
avoid such inconsistency and to give effect to the shipping and payment
information in such Attachment 1.   6)   All terms and conditions of the
Agreement not herein amended remain binding and in effect.   7)   The terms and
conditions of this Amendment shall, at PHS’ sole option, be considered by PHS to
be withdrawn from Licensee’s consideration and the terms and conditions of this
Amendment, and the Amendment itself to be null and void, unless this Amendment
is executed by the Licensee and a fully executed original is received by PHS
within sixty (60) days from the date of PHS signature found at the Signature
Page.   8)   This Sixth Amendment is effective upon execution by all parties.

SIGNATURES BEGIN ON NEXT PAGE

         
A-285-2009
      CONFIDENTIAL
Sixth Amendment of L-354-1998/0
  Final REPROS THERAPEUTICS, INC.   July 7, 2009
Model 09-2006 (updated 3-2009)
  Page 2 of 5   L-354-1998/6

 
Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended, and Rule 406 under the Securities Act of 1933, as amended.
These omitted portions have been marked with “**” and have been filed separately
with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



SIXTH AMENDMENT TO L-354-1998/0
SIGNATURE PAGE
In Witness Whereof, the parties have executed this Sixth Amendment on the dates
set forth, below. Any communication or notice to be given shall be forwarded to
the respective addresses listed below.

             
For PHS:
           
 
           
/s/ Mark L. Rohrbaugh
      7/7/09    
 
           
Mark L. Rohrbaugh, Ph.D., J.D.
      Date    
Director
           
Office of Technology Transfer
           
National Institutes of Health
           

Mailing Address for Agreement notices:
Chief, Monitoring & Enforcement Branch, DTDT
Office of Technology Transfer
National Institutes of Health
6011 Executive Boulevard, Suite 325
Rockville, Maryland 20852-3804 U.S.A.
For Licensee (Upon, information and belief, the undersigned expressly certifies
or affirms that the contents of any statements of Licensee made or referred to
in this document are truthful and accurate.):

                 
by:
                /s/ Joseph S. Podolski       7/7/09                   Joseph S.
Podolski       Date     Chief Executive Officer            

Official and Mailing Address for Agreement notices:
Joseph S. Podolski
Chief Executive Officer
Repros Therapeutics, Inc.
2408 Timberloch Place
Suite B-7
The Woodlands, Texas 77380
Email Address:
Telephone:
Fax:

         
A-285-2009
      CONFIDENTIAL
Sixth Amendment of L-354-1998/0
  Final REPROS THERAPEUTICS, INC.   July 7, 2009
Model 09-2006 (updated 3-2009)
  Page 3 of 5   L-354-1998/6

 
Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended, and Rule 406 under the Securities Act of 1933, as amended.
These omitted portions have been marked with “**” and have been filed separately
with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Official and Mailing Address for Financial notices (Licensee’s contact person
for royalty payments):
Louis Ploth
CFO and VP, Business Development
Repros Therapeutics, Inc.
2408 Timberloch Place
Suite B-7
The Woodlands, Texas 77380
Email Address:
Telephone:
Fax:
Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. §§3801-3812 (civil
liability) and 18 U.S.C. §1001 (criminal liability including fine(s) or
imprisonment).

         
A-285-2009
      CONFIDENTIAL
Sixth Amendment of L-354-1998/0
  Final REPROS THERAPEUTICS, INC.   July 7, 2009
Model 09-2006 (updated 3-2009)
  Page 4 of 5   L-354-1998/6

 
Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended, and Rule 406 under the Securities Act of 1933, as amended.
These omitted portions have been marked with “**” and have been filed separately
with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



ATTACHMENT 1 — ROYALTY PAYMENT OPTIONS
NIH/PHS License Agreements
*In order to process payment via Electronic Funds Transfer sender MUST supply
the following information:
Procedure for Transfer of Electronic Funds to NIH for Royalty Payments
Bank Name:
NOTE: Only U.S. banks can wire directly to the Federal Reserve Bank, Foreign
banks cannot wire directly to the Federal Reserve Bank, but must go through an
intermediary U.S. bank. Foreign banks may send the wire transfer to the U.S.
bank of their choice, who, in turn forwards the wire transfer to the Federal
Reserve Bank.
Checks drawn on a U.S. bank account should be sent directly to the following
address:
National Institutes of Health (NIH)
Overnight or courier deliveries should be sent to the following address:
Checks drawn on a foreign bank account should be sent directly to the following
address:
National Institutes of Health (NIH)
Office of Technology Transfer
Royalties Administration Unit
All checks should be made payable to “NIH Patent Licensing”.
The OTT Reference Number MUST appear on checks, reports and correspondence

         
A-285-2009
      CONFIDENTIAL
Sixth Amendment of L-354-1998/0
  Final REPROS THERAPEUTICS, INC.   July 7, 2009
Model 09-2006 (updated 3-2009)
  Page 5 of 5   L-354-1998/6

 
Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended, and Rule 406 under the Securities Act of 1933, as amended.
These omitted portions have been marked with “**” and have been filed separately
with the Securities and Exchange Commission.

 